DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner has considered Amendment after Non-Final mailed 10/07/2021.
Claims 1-20 are pending.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 8, 9, 11, 12, 19, 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. US 20180324646 in view of Zhang et al. US 20210185567 in view of Belghoul et al. US 20160007240.
Regarding claim 1, A network handover method, comprising: receiving, by a session management network element, first indication information from an access management network element (a source 5G RAN node finds that the UE needs to be handed over and transmits a handover request to an AMF comprising information of a target cell, para. 0053, the AMF deliver the PDU session handover request message to the SMF that controls the PDU session being used by the UE, para. 0054), wherein the first indication information indicates that a terminal device is handed over from a first network to a second network (handover from 5G), and sending, by the the SMF receives the PDU session handover request message and determines that there is no connectivity between the target RAN and the anchor UPF, the SMF may select an intermediate UPF  for establishing connectivity with the target RAN, para. 0054, the SMF may perform an N4 session establishment procedure with the intermediate UPF, the N4 session establishment procedure may include a process in which the SMF transmits, to the intermediate UPF, an N4 session establishment request signaling including an identification address of the target RAN, an identification address of the anchor UPF, and tunnel identification information used for N9 tunnel setup, para. 0055).
Lee does not explicitly disclose the indication indicates to set up a voice service.  Zhang discloses the AMF receives a handover message including a voice call continuity handover trigger message indicating a handover of the UE to a target base station associated with a second RAN, Abstract.  Before the filing of the invention it would have been obvious to modify Li to include Zhang’s voice call continuity handover trigger message.  One of ordinary skill in the art would be motivated to do so to provide voice service and maintain continuity if needed. 
Lee and Zhang do not disclose the second indication information indicates that the terminal device needs to return to the first network after the voice service ends.  Berghoul discloses the UE device switches from LTE to 2G/3G when an incoming call arrives using an handover procedure, para. 0141.  Berghoul discloses UE fast return to LTE from a CSFB call may also be improved using handover procedures, para. 0150, 
Claims 12, 20 are rejected under the same rationale.
Regarding claim 8, The method according to claim 1, wherein the method further comprises: when sending the first indication information and the second indication information to the access network device of the second network, sending, by the session management network element, a network identifier of the first network to the access network device of the second network (the SMF receives the PDU session handover request message and determines that there is no connectivity between the target RAN and the anchor UPF, the SMF may select an intermediate UPF  for establishing connectivity with the target RAN, para. 0054, the SMF may perform an N4 session establishment procedure with the intermediate UPF, the N4 session establishment procedure may include a process in which the SMF transmits, to the intermediate UPF, an N4 session establishment request signaling including an identification address of the target RAN, an identification address of the anchor UPF, para. 0055).
Claim 19 is rejected under the same rationale.
Regarding claim 9, The method according to claim 1, Lee discloses handover from a 5G network but does not explicitly disclose wherein a type of a core network of the first network is the same as that of a core network of the second network, and a type of an access network of the first network is different from that of an access network of the second network; or a type of a core network of the first network is different from that of a core network of the second network, and a type of an access network of the first network is different from that of an access network of the second network. Zhang disclose a UE may be registered to a 5G system including a Next Generation radio access network and a conditions might trigger a handover of a voice call to a 4G, 3G or 2G network, para. 0006, 0043.  Before the filing of the invention it would have been obvious to modify Lee to include Zhang’s voice call handover to an LTE system, para. 0043.  One of ordinary skill in the art would be motivated to do so to facilitate a handover of a voice call to a different network to preserve call continuity if the UE moves out of the coverage of a 5G system, para. 0043.

Regarding claim 11, The method according to claim 9, Lee discloses handover from a 5G network but does not explicitly disclose wherein the core network of the first network is a 5G core network, the core network of the second network is a 4G core network, the access network of the first network is an NG RAN, and the access network of the second network is an E-UTRAN.  Zhang disclose a UE may be registered to a 5G .


Allowable Subject Matter
Claims 2-7, 10, 13-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant's arguments filed 10/7/2021 have been fully considered but they are not persuasive. 
Belghoul describes that the base station can send a MobilityFromEUTRACommand message to the UE, where the MobilityFromEUTRACommand message can include two new fields, to indicate to the UE that the UE is authorized to perform autonomous LTE NW search after CSFB call release, and a priority list of EARFCN to use by the UE when the CSFB call is released. Applicant submits that Belghoul explicitly states that the MobilityFromEUTRACommand is a message that is transmitted from the base station to the UE, and, therefore, is not In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).  Lee discloses the SMF receives the PDU session handover request message from the AMF and Belghoul discloses UE fast return to LTE after a CSFB call and including in a handover message two fields to indicate as such.  Thus, the rejection including the combination is maintained.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELANIE JAGANNATHAN whose telephone number is (571)272-3163. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Asad Nawaz can be reached on 469-295-9193. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MELANIE JAGANNATHAN/Primary Examiner, Art Unit 2468